Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of December 17th 2020 has been considered.
Claims 1, 5 and 10 have been amended.
Claims 2-4, 6-9 and 11-14 are cancelled.
Claims 1, 5 and 10 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (WO 2013/096369 A1) in view of Nsereko et al (US 2006/0046292A1). As evidenced by NPL “Factors Affecting Enzyme Activity" (‘Alevelnotes’) available online on April 21st 2011 at http://alevelnotes.com/factors-affecting-enzyme-activity/146.

Regarding claims 1, 5 and 10: Lewis discloses of a method of improving the digestibility of an animal feed or a feed supplement for mono-gastric animals, such as swine and poultry, comprising cellulosic material wherein the feed or feed supplement is treated with a mixture of enzymes comprising ferulic acid esterase; cellulases, xylanases, glucanases and amylases (see Lewis Abstract; page 1, lines 9-13; page 2 lines 18 to page 3 line 21; page 4, line 14-19; page 5, line 11-32; page 20, line 10 to page 38, line 14; page 35, line 12-17; Example 2; Claims 74, 75, 77 and 120).
As to the bacterial source of the ferulic acid esterase recited in the claims: Lewis discloses of a method of improving the digestibility of an animal feed or a feed supplement for mono-gastric animals, such as swine and poultry, comprising cellulosic material wherein the feed or feed supplement is treated with a mixture of enzymes comprising ferulic acid esterase; cellulases, xylanases, glucanases and amylases, but fails to disclose the bacterial source of the ferulic acid esterase; However, Nsereko discloses treating silage with bacterial ferulic acid esterase was known and conventional in the art (see Nsereko whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Lewis and to have 
As to the amounts of ferulic acid esterase recited in claims 1 and 10: Lewis fails to disclose the amount of ferulic acid esterase to provide the feed improvement; However, since enzymatic reaction rate is known to those of ordinary skill in the art to depend on optimizable factors such as, temperature, pH and enzyme/substrate concentrations (see Alevelnotes whole document), it would have been obvious to a skilled artisan to modify Lewis and to adjust the concentration of the ferulic acid esterase in order to attain the desired feed improvement effect, and thus arrive at the claims limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the amount of main chain degrading enzymes recited in claim 10: Lewis discloses of a method of improving the digestibility of an animal feed or a feed supplement for mono-gastric animals, comprising cellulosic material wherein the feed or feed supplement is treated with a mixture of enzymes comprising ferulic acid esterase; cellulases, xylanases, glucanases and amylases (see Lewis Abstract; page 1, lines 9-13; page 2 lines 18 to page 3 line 21; page 4, line 14-19; page 5, line 11-32; page 20, line 10 to page 38, line 14; page 35, line 12-17; Example 2; Claims 74, 75, 77 and 120), where the enzyme concentration in the diet is between 0.01-200mg of enzyme per kg of diet (see Lewis page 38, lines 3-14), which is a diet comprising 0.000001wt% to 0.02wt% of enzymes; However, given the fact the Lewis does not disclose a detriment imparted by the recited higher enzymatic content, and since enzymatic reaction rate is known to those of ordinary skill in the art to depend on optimizable factors such as, .

Response to Arguments
Applicant's arguments filed on December 17th 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 3-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because West discloses using fungal ferulic acid esterase, which unlike bacterial and plant ferulic acid esterases, fungal ferulic acid esterase comprise of the necessary type A and type B ferulic acid esterases. Examiner respectfully agrees. However, after further consideration and in view of the claim amendments, Lewis et al (WO 2013/096369 A1) is used as the primary reference, where the source of the ferulic acid esterases is not limited to fungal (see discussion, above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792